Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.
The IDS, filed 8/24/20, has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al (US20170003891, “Arai”).
As to claim 1, 9:
Arai teaches a storage system (Fig. 1; 029, and associated method of operation (abstract, 001, claims) having a management server (management server; 0034), a drive box including a plurality of SSDs (SSD; 0002, 0029), and a controller (storage controller; 0031-033) which performs control of receiving an I/O request from a host computer and reading data from or writing data in the SSD in the drive box (process I/O requests from host; 0030-0032),
the management server selects the SSD to be swapped on the basis of a lifetime at a swapping time of the SSD in the drive box (calculating and tracking the SSD lifetime [0046, 0004, 0049, 0064-0065] and to replace or add disk storage to the pool to maintain an acceptable rewrite life of the storage pool [0068, 0071, 0073, 0077, 0099; 0006], and 

As to claim 2, 10:
Arai teaches the controller provides the host computer with a virtual volume having a plurality of first pages (virtual volume; Fig. 3; 0037-0041), and controls the writing frequency for the selected SSD by rearranging the data stored in the selected SSD to another SSD on the basis of the writing frequency for the data stored in the first pages (wear leveling maintenance; 0041-0042, 0055, 0061).
As to claim 3:
Arai teaches the management server selects the SSD to be swapped at the swapping time of the SSD in the drive box on the basis of the lifetime of the SSD and characteristics of the SSD (calculate and determine disk to replace/add based on calculated rewrite life parameter, capacity, and state of the device; 0047-0048, 0058, 0066).
As to claim 8:
Arai teaches the management server calculates a value obtained by dividing the number of SSDs to be swapped by the number of swapping opportunities as an ideal number of devices to be swapped (calculate rewritable life at time point; 0008, 0009; 0056-0064; determine to replace or add disk storage to the pool to maintain an acceptable rewrite life of the storage pool; 0068, 0071, 0073, 0077, 0099; 0006). 
As to claim 12:
.
Allowable Subject Matter
Claims 4-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 4/11, the prior art does not suggest the combination of the storage system according to claim 3/9, wherein the controller forms a pool by using a plurality of the SSDs included in the drive box, provides the host computer with a virtual volume having a plurality of first pages, and stores a write data by allocating second pages constituting the pool to the first pages of the virtual volume in response to a writing request for the virtual volume provided to the host computer, and wherein the management server calculates a score for each SSD combination configured with the number of SSDs to be swapped among the SSDs constituting the pool according to the lifetime and the characteristics of the SSD, and selects an SSD to be swapped at the swapping time on the basis of the score.
Claims 5-7 are also allowable for incorporating the limitations of claim 3, and further limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US20100005228, US8010738, and US20140281168.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.